IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40154
                          Conference Calendar



DARNELL SMITH,

                                           Plaintiff-Appellant,

versus

ALLEN POLUNSKY; FRANK HOKE; SABA ENCINIS, JR.; JULIA Z. LOPEZ;
OPAL STEVENS; WILLIAM E. NEWSOM; GILBERT CERVANTES; DENNIS
PHIPPS,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CV-501
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Darnell Smith, Texas prisoner #666016, appeals from the

district court’s denial of his postjudgment motion challenging

the collection of 40 percent of the deposits into his inmate

trust account pursuant to 28 U.S.C. § 1915(b)(2) to pay for his

filing fees in two civil-rights actions.    The district court

construed Smith’s motion as a FED. R. CIV. P. 60(b) motion seeking


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40154
                                 -2-

relief from the court’s order regarding collection of the filing

fee.    This court reviews the denial of a Rule 60(b) motion for an

abuse of discretion.    See Seven Elves, Inc. v. Eskenazi, 635 F.2d
396, 402 (5th Cir. 1981).

       “[T]he language of § 1915(b)(2) is unambiguous and mandates

that prisoners pay twenty percent of their monthly income for

each case filed.”    Atchison v. Collins, 288 F.3d 177, 180 (5th

Cir. 2002).    Accordingly, the district court’s denial of Smith’s

postjudgment motion is AFFIRMED.